U.S.GOVERNMENT
lNFURMAT|ON

GPO

586 4218-CV-OOJ_91-D|\/|B-RP DOC #Z 9-1 Filed: 12/20/18 l Of 3 Page|D #Z 95

€'x h;b;i' k

CODE OF FEDERAL
REGULAT|ONS

 

Tit|e 23
Highways

Revised as cf Apri| 1, 2015

Containing a codification of documents
of general applicability and future effect

As of Apri| 1, 2015

Pub|ished by the Office of the Federa| Register
Nationai Archives and Fiecords Administraticn
as a Speciai Editicn of the Federa| Register

1063

§ 1327.7

(3) Individuals are authorized also.
under the Privacy Act of 1974, to re-
quest such information directly from
the NDR.

(4) Individuals seeking to correct an
NDR-maintained record should address
their request to the chief of the Na-
tional Driver Register. When any infor-
mation contained in the Register is
confirmed by the State of Record to be
in error. the NDR will correct the
record accordingly and advise all pre-
vious recipients of the information
that a correction has been made.

[56 FR 41403. Allg'. 20. 1991: 56 FR 57255. 57374.
Nov. B. 1991: 62 FR 27195. May 19. 1997; 62 FR
63657. Dec. 2, 1997: 53 FR 153. Jarl. 5. 1993: 64
FR 19272, Apr. 20. 1999; 70 FR 52299. Sept. 2.
2005]

§1327.7 Procedures for NDR informa-
tion requests.

(a) To initiate an NDR i`ile check, an
individual who is employed or seeking
employment as a motor Vehicle oper-
ator; Who has applied i`or or received an
airman`s certificate', who is employed
or seeking employment as a loco-
motive operator; who holds or has ap-
plied for a license, certificate of reg-
istry. or a merchant mariner's docu-
ment or is an officer. chief warrant of-
ficer. or enlisted member of the U.S.
Coast Guard or Coast Guard Reserve'.
or who is seeking employment as pilot
with an air carrier; or an individual
subject to a personnel security inves-
tigation; shall either:

(1) Complete, sign and submit a re-
quest for an NDR file check directly to
the chief driver licensing official of a
participating State in accordance with
procedures established by that State
for this purpose; or

(2) Authorize. by completing and
signing a written consent, the author-
ized NDR user to request a file check
through the chief driver licensing offi-
cial of a participating State in accord-
ance with the procedures established
by that State for this purpose.

(b) If the authorized NDR user is an
employer or prospective employer of a
motor vehicle operator, the request for
an NDR file check must be submitted
through the chief driver licensing offi-
cial of the State in which the indi-
vidual is licensed to operate a motor
vehicle.

CaSe: 4218-CV-OOJ_91-D|\/|B-RP DOC #Z 9-1 Filed: 12/20/18 2 Of 3 Page|D #Z 96

23 CFR Ch. lll (4-1-]5 Ediiion)

(c) Ii` the authorized NDR user is the
head of a Federal department or agen-
cyr the request for an NDR file check
may be submitted instead directly to
the NDR in accordance With procedures
established by the NDR for this pur-
pose.

(d) 'I'he request for an NDR file check
or the written consent, whichever is
used, must:

(1) State that the NDR records are to
be released;

(2) State as specifically as possible
who is authorized to receive the
records;

(3) Be signed and dated by the indi-
vidual (or the individual‘s legal rep-
resentative as appropriate);

(4) Specifically state that the author-
ization is valid for only one search of
the NDR (or in the case of a personnel
security investigation state that the
authorization is valid only for the du-
ration of the investigation): and

(5) Except for inquiries concerning
personnel security investigations spe-
cifically state that the NDR identifies
probable matches that require further
inquiry for verification; that it is rec-
ommended but not required, that the
employer/prospective employer verify
matches with the State of Record; and
that individuals have the right to re-
quest records regarding themselves
from the NDR to verify their accuracy.

[64 FR 192?3, Apr. 20, 1999. as amended at 70
FR 52299, Sept. 2, 2005]

APPF.NDD; A 'ro PART 1327_A13chED
LISTING oF 'rns AMERICAN Assocm-
TIoN or-' Mo'ron VEHICLE ADMINIS-
'rnAToas VIoLATIoNs EonANGE
CoDs, UsED BY THE NDR son RE-
coRDING DRrvER LIcENsE DENIALs,
WITHDRAWALS, AND CoNvIcTIoNs oF
MoToR VEchl.E-RELATED OF-
Fstss

Code

PART I_FOR. CAUSE WETHDRAWALS

.AM Dr£ving under the influence of` alcohol
with BAC at or over .M

AOB Driving under the influence of alcohol
With BAC at or over .08

AlO Driving under the influence of alcohol
with BAC at or over .10

All Driving under the influence of alcohol
with BAC at or over _ (detail field re-
quired)

592

goss

Noiionol Highwciy Troffic Soieiy laidmin.t DOT

A12 Refused to submit to test for alcohol-
lmplied Consent I..aw

AZO Driving under the influence of alcohol
or drugs

AZl Driving under the influence of alcohol

AZZ Drivlng under the influence of drugs

A23 Driving under the influence of alcohol
and drugs

A24 Driving under the influence of medica-
tion not intended to intoxicate

A25 Driving while impaired

AZG Drinking alcohol while operating a ve-
hicie

A31 lllegal possession of alcohol

A33 Illegal possession cf drugs (controlled
substances)

A35 Possession of open alcohol container

A41 Driver violation of ignition interlock or
immobilization device

A50 Motor vehicle used in the commission
of a felony involving the manufacturing
distributing or dispensing of a controlled
substance

ASO Underage Convicted of Drinkidg and
Driving at .02 or higher BAC

A61 Underage Administrative Per~ Se_
Drinking and Driving at .02 or higher BAC

nin Adminlstrative Per Be for .li.l BAC

A94 Adrninistratlve Per Se for .04 BAC

ABB Administrative Per Se for .08 BAC

BUl Hit and run-failure to stop and render
aid after accident

1302 Hit and run-failure to stop and render
aid after accident-Fn.tal accident

1303 Hit and run_failure to stop and render
aid after accidente-»Personal injury acci-
dent

BO-i Hit and run-failure to stop and render
aid after accident-Property damage acci-
dent

BO§ Leaving accident scene before police ar-
rive

Bild Leaving accident scene before police ar-
rive-Fatal accident

BU'T Leaving accident scene before police ar-
rive_Personal injury accident

1308 Leaving accident scene before police ar-
rive-Property damage accident

1314 Failure to reveal identity after fatal or
personal injury accident

BlB Di'lving while out of service order is in
effect and transporting 16 or more pas-
sengers including the driver and/cr trans-
porting hazardous materials that require a
placard

1320 Driving while license withdrawn

1321 Driving while license barred

B22 Driving while license canceled

B23 Driving while license denied

B24 Driving while license disqualified

B25 Drlving while license revoked

1326 Driving while license suspended

B2‘T General. driving while an cut cf service
order is in effect (for violations not cov-
ered by B19)

CaSe: 4218-CV-OOJ_91-D|\/|B-RP DOC #Z 9-1 Filed: 12/20/18 3 Of 3 Page|D #Z 97

Pi. 1327, App. A

B41 Possess or provide counterfeit or al-
tered driver license (includes DL, CDL. and
lnstruction Permit) or 133

351 Expired or no driver license (includes
DL. CDL. and l_nstructlon Permit)

BSB Driving a CMV without obtaining a
CDL

1363 Failed to file future proof of financial
responsibility

B91 Improper classification or endorsement
on driver license (includes DL, CDL. and
Instruction Permit)

D(}Z Mlsi'epl‘esentation of identity or other
facts on application for driver license fin-
cludes DL. CDLl and Instruction Permit)

DilS Misrepresentation of identity or other
facts to obtain alcohol

DiJ'T Possess multiple driver licenses (in-
cludes DL. CDL. end Instruction Permit)

D16 Show or use improperly_Driver license
(includes DL. CDL. and l_nstruction Per~
mit}

D2'i' Violate limited license conditions

D29 Violate restrictions of driver license
fincludes DL. CDL. and Instruction Per-
mitl

D35 Fallure to comply with financial re-
sponsibility law

1338 Failure to post security or obtain re-
lease from liability

D39 Unsatisfied]udgment

D45 Fallure to appear for trial or court ap-
pearance

D53 Failure to make required payment of
fine and costs

D56 Failure to answer a citation pay flnes.
penalties and/or costs related to the origi-
nal violation

D'72 Inabiiity to control vehicle

D'H Operatlng a motor vehicle improperly
because of d.i'owsiness

1375 Operating a motor vehicle improperly
due to physical or mental disability

D'lil Perjury about the operation of a motor
vehicle

E03 Operating without HAZMAT
equipment as required by law

F02 Child or youth restraint not used prop-
erly as required

FDS Motorcycie safety equipment not used
properly ns required

FO'i Seat belt not used properly as required

F05 Carrying unsecured passengers in open
area of vehicle

FDS lmproper operation of or riding on a
motorcycle

MOS Failure to obey railroad crossing re-
strictions

Mli) For all drivers. failure to obey a traffic
control device or the directions of an en-
forcement official at a railroad-highway
grade crossing

M20 For drivers who are not required to al-
ways stop. failure to slow down at a rall-
road-highway grade crossing and check
that tracks are clear of approaching train

safety

593

306-3

